DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
In view of the appeal brief filed on 4/22/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113  (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid. 
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BRIAN E GLESSNER/             Supervisory Patent Examiner, Art Unit 3633                                                                                                                                                                                           


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 – are rejected under 35 U.S.C. 103 as being unpatentable over Seavy (7,318,300) in view of Johansson (4,548,003), Lyons (6,427,391), and Seavy (2010/0077675) 
1.	Seavey teaches a modular jail cell comprising:
an enclosed cell (Fig. 1) comprising a front wall with a front door, opposing side walls, a rear wall, and a flat ceiling member 16 with a front edge (the edge adjacent the top of the front wall), and  upper and lower cells vertically stacked (up to six cells can be stacked because of the C-channel supports, “Due to the rigid support provided by multiple "C" channel support members for each cell within their upstanding panels, a number of cells may be positioned above one another to a maximum height, without reinforcing, of six cells. Lateral cell positioning may continue infinitely” col. 3, lines 60-64), and when the upper and lower cells are vertically stacked, the door of the upper cells is capable of opening onto a mezzanine interconnected to the lower cell, and when a plurality of horizontally aligned upper cells are vertically stacked onto a plurality of horizontally aligned lower cells, the mezzanines of the upper cells are capable of forming a contiguous walkway onto which all of the doors of the upper cells open (a variety of traditional jail cell walkway systems could be used to access the horizontally adjacent Seavy cells). 
Seavy does not expressly teach that is a cantilevered mezzanine walkway that interconnects the laterally adjacent cells, the cantilevered mezzanine comprising, front and back spaced apart and mutually parallel beams disposed in parallel relation to the front wall, a plurality of spaced apart and mutually parallel stud channels interconnecting the front and back beams, a floor member covering the cantilevered mezzanine, the floor member having a width that corresponds to the width of the front wall, and means for interconnecting the back beam of the mezzanine to the ceiling member such that: when upper and lower cells are vertically stacked, the door of the upper cells opens onto the mezzanine interconnected to the lower cell, and when a plurality of horizontally aligned upper cells are vertically stacked onto a plurality of horizontally aligned lower cells, the mezzanines of the upper cells form a contiguous walkway onto which all of the doors of the upper cells open.
Johansson (Figs. 1-3) teaches a cantilevered mezzanine walkway comprising, front and back spaced apart and mutually parallel beams (the longitudinal beams of beam frame 1) disposed in parallel relation to a front wall (the building wall), a plurality of spaced apart and mutually parallel stud channels (the beams of beam frame 1 that have holes 3) interconnecting the front and back beams, a floor member 7 covering the cantilevered mezzanine, and means (bolts) for interconnecting the back beam of the mezzanine to the wall member, Seavey ‘675 teaches a cantilevered mezzanine 16 comprising a  floor member (the top surface) having a width that corresponds to a width of a jail cell front wall, and Lyons, Fig. 2, teaches means (bolts) for interconnecting a back beam of a mezzanine to a ceiling member (the ceiling end beam 62). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Seavey ‘300 cell egress to be continuous as taught by Seavey ‘675, using continuous Johansson cantilevered mezzanines secured to the Seavey ‘300 ceiling member for strength and material reduction (no posts needed to support the mezzanine). 

7.	Seavy ‘300 in view of Johansson, Lyons, and Seavy ‘675 teaches the jail cell of claim 1, Johansson in view of Lyons further teaching the means for interconnecting the back beam of the Johansson mezzanine to the Seavy ‘300 ceiling member includes a plurality of interconnecting bolts 74 that pass through the ceiling member back beam.  

Claim 14 – is rejected under 35 U.S.C. 103 as being unpatentable over Seavy (‘300) in view of Johansson and Lyons. 
14.	Seavey teaches a rectangular modular jail cell (Fig. 1) comprising interconnected side, front and rear members, wherein the front member defines a width that includes a door; a ceiling member interconnected to the side, front and rear members wherein the ceiling member includes a front edge (the edge directly above the front member, which is the member with the door) that is coextensive with the width of the front member, and when upper and lower of the modular jail cells are vertically stacked, the door of the upper cell is capable of opening onto a mezzanine interconnected to the lower cell (essentially any tradition mezzanine could be installed between the cells), and when a plurality of horizontally aligned upper modular jail cells are vertically stacked onto a plurality of horizontally aligned lower modular jail cells, the mezzanines of the upper cells is capable of forming a contiguous walkway onto which all of the doors of the upper cells open by constructing a variety of different walkways, such mezzanine capable of connecting with the ceiling member front edge. 
Seavey does not expressly teach the walkway is a cantilevered mezzanine comprising a frame having a rear flat plate beam and a mutually parallel front channel beam, and means interconnecting, in flush relationship, the rear flat plate beam and the front edge of the ceiling member, and a floor member covering the frame, such that stacked and aligned Seavey cells and the mezzanine form the claimed structure.
Johansson teaches a cantilevered mezzanine comprising a frame (1, 2) having a rear flat plate beam (the longitudinal beam of frame 1 that has the attachment members 2 is generally flat as shown in Fig. 2) and a mutually parallel front channel beam (the opposite longitudinal beam of frame 1), and means 9 interconnecting, in flush relationship, the rear flat plate beam and the front edge of a wall, and a floor member 7 covering the frame, Lyons, Fig. 2, teaches means (bolts) interconnecting, a rear flat plate 72c and a ceiling member front edge 62a-62b. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for a Seavey walkway to be a Johansson cantilevered mezzanine for strength and material reduction (no posts needed to support the mezzanine), and for the Johansson rear flat beam to be interconnected to the Seavey ceiling member front edge as taught by Lyons for strength. 

Claim 15 – is rejected under 35 U.S.C. 103 as being unpatentable over Seavy (‘300) in view of Johansson and Lyons and in further view of Hutchings (6,810,834). 
15.	Seavy ‘300 in view of Johansson and Lyons does not teach the floor member covering the cantilevered mezzanine frame comprises an open grating. Hutchings teaches a floor member comprises an open grating 1. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the floor member covering the cantilevered mezzanine frame to comprise an open grating for weight reduction without compromising strength. 

Claim 16 – is rejected under 35 U.S.C. 103 as being unpatentable over Seavy (‘300) in view of Johansson, Lyons, and Seavy (‘675) and in further of Hutchings. 
16.	Seavy ‘300 in view of Johansson, Lyons, and Seavey ‘675 does not teach the floor member covering the cantilevered mezzanine frame comprises an open grating. Hutchings teaches a floor member comprises an open grating 1. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the floor member covering the cantilevered mezzanine frame to comprise an open grating for weight reduction without compromising strength. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Initially, regarding the “Notes on Prosecution” section of the Appeal brief, Examiner remarks that as Applicant’s representative might recall, during the 3/24/2022 interview Applicant’s representative indicated Applicant was willing to put the limitations of claim 7 into claim 1 (a fact Examiner forgot to include in the interview summary). Thus, the first lines of the interview summary indicate that claim 1 as amended is not allowable because it reads on Seavy in view of Berman and Johansson, claim 7 reading on Seavy in view of Berman and Johansson and in further view of Lyons. As pointed out in same interview summary, based on the express Lyons teaching, it would be “obvious to modify Seavey to include the Lyons deck”, the Lyons deck clearly including the claimed interconnecting back beam bolts. As such, the current rejection is similar to that outlined in the interview, the difference being Seavey ‘675 instead of Berman is used for the teaching of a cantilevered mezzanine comprising a floor member having a width that corresponds to a width of a jail cell front wall. 
Regarding the remaining arguments, they are either moot based on the new rejection or have been responded to in previous Actions. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lack (8,833,002) discloses that it is old in the art to cantilever a mezzanine on a modular jail cell (col. 6, line 3). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL J KENNY/Examiner, Art Unit 3633       

/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633